Case 6:20-cv-00445-RBD-LRH Document 46 Filed 06/15/21 Page 1 of 2 PageID 256




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

RICHARD TEXAS,

      Plaintiff,

v.                                                Case No. 6:20-cv-445-RBD-LRH

NEW WORLD VAN LINES OF
FLORIDA, INC.,

      Defendant.
____________________________________

                                       ORDER

      In this Fair Labor Standards Act case, the parties moved the Court to

approve their settlement agreement. (Doc. 41 (“Motion”); see Doc. 41-1

(“Agreement”).) On referral, U.S. Magistrate Judge Leslie R. Hoffman entered a

Report and Recommendation (“R&R”) recommending that the Court grant the

Motion and approve the Agreement. (Doc. 44.) The parties do not object to the

R&R. (Doc. 45.) So the Court examines the R&R for clear error only. See Macort v.

Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding none, the R&R is due to

be adopted in its entirety.

      Accordingly, it is ORDERED AND ADJUDGED:

      1.     The R&R (Doc. 44) is ADOPTED, CONFIRMED, and made a part of

             this Order in its entirety.
Case 6:20-cv-00445-RBD-LRH Document 46 Filed 06/15/21 Page 2 of 2 PageID 257




      2.   The Joint Motion to Approve Settlement Agreement and Stipulation

           of Dismissal with Prejudice (Doc. 41) is GRANTED.

      3.   The Agreement (Doc. 41-1) is APPROVED.

      4.   This case is DISMISSED WITH PREJUDICE.

      5.   The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on June 14, 2021.




                                         2
